In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 17-1546
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

                                v.

KYLE W. OBERG,
                                             Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                    Southern District of Illinois.
       No. 3:13-CR-30182-DRH-1 — David R. Herndon, Judge.
                    ____________________

  ARGUED NOVEMBER 15, 2017 — DECIDED DECEMBER 1, 2017
               ____________________

   Before WOOD, Chief Judge, MANION, and KANNE, Circuit
Judges.
    PER CURIAM. Kyle Oberg possessed large quantities of
child pornography that he produced himself. On his home
desktop computer, investigators found more than three hun-
dred sexually explicit photos and three videos of his five-year-
old daughter exposing her genitals. He pleaded guilty to two
counts of sexual exploitation of a minor and one count of pos-
2                                                   No. 17-1546

session of visual depictions of a minor under age twelve en-
gaged in sexually explicit conduct. The district judge sen-
tenced him to a within-Guidelines, 30-year prison term—the
statutory maximum for one count of sexual exploitation, 18
U.S.C. § 2251(e). He argues on appeal that his sentence is sub-
stantively unreasonable because the Sentencing Guidelines
for child pornography offenses are too severe and because the
judge did not correctly weigh the factors set forth in 18 U.S.C.
§ 3553. We affirm.
                         I. BACKGROUND
    Kyle Oberg came to the attention of the police when his
daughter, A.O., told her mother (whom Oberg had divorced
two years earlier) that she was taking pictures of her dog be-
cause her father liked to take pictures of her “private area.” A
police search of his home revealed that Oberg had 337 photos
and three videos of A.O. exposing her genitals. Two of the
videos show A.O. seated with her legs spread, rubbing a clear
gel onto her vagina; in the second video, the song “Sexy and
I Know It” plays in the background. In the third video, A.O.
is lying on her back with her legs spread, and a man’s index
finger enters her vagina.
    A federal grand jury indicted Oberg on two counts of sex-
ually exploiting a minor, 18 U.S.C. § 2251(a), and one count of
possessing child pornography, 18 U.S.C. § 2252(a)(4)(B).
Oberg pleaded guilty as charged. The range for a prison term
for counts 1 and 2 is 15–30 years, and for count 3 is 5–20 years.
18 U.S.C. §§ 2251(e), 2252(b)(1).
   A probation officer calculated a Guidelines term of 360
months for counts 1 and 2 and a term of 240 months for
count 3 (based on an offense level that was capped at 43,
No. 17-1546                                                     3

see U.S.S.G. ch. 5, pt. A, cmt. 2, and a criminal history score of
I). The officer calculated a base offense level of 32, U.S.S.G.
§ 2G2.1(a), that she increased four levels because the victim
was five years old, see U.S.S.G. § 2G2.1(b)(1)(A), two levels be-
cause the offense involved a sexual act, see U.S.S.G.
§ 2G2.1(b)(2)(A), four levels because the material portraying
a finger penetrating A.O.’s vagina was sadistic or masochistic
conduct, see U.S.S.G. § 2G2.1(b)(4), two levels because Oberg
was her father, see U.S.S.G. § 2G2.1(b)(5), and five levels be-
cause Oberg took pictures or videos of his naked daughter on
at least 24 occasions—a frequency that amounted to a “pat-
tern of activity,” see U.S.S.G. § 4B1.5(b). The probation officer
then reduced Oberg’s offense level by two levels for ac-
ceptance of responsibility, U.S.S.G. § 3E1.1(a). Oberg did not
object to these calculations.
     Oberg did object, however, to the Guidelines’ recom-
mended sentence as being unreasonably long. Oberg argued
first that the child-pornography Guidelines (e.g., § 2G2.1) re-
sult in “unduly severe” sentences and are “inherently flawed”
because they lack empirical support. He added that the puni-
tive dimension of these Guidelines is “driven up by Congres-
sional directives” and affect the “vast majority” of offenders
without regard to individual culpability and dangerousness.
Oberg also argued that certain § 3553(a) factors—the defend-
ant’s history and characteristics, the need to protect the pub-
lic, and the availability of treatment—required a lesser sen-
tence in his case because, he contended, he had no relevant
criminal history, there was “absolutely no evidence … that
[he had] participated in similar activities or conduct with an-
yone other than A.O,” and he was unlikely to reoffend with
monitoring and treatment that he could receive on supervised
4                                                     No. 17-1546

release. He requested a 15-year prison term, the statutory
minimum.
    The district court adopted the probation officer’s pro-
posed findings and sentenced Oberg to thirty years in prison
and a lifetime of supervised release. Responding to Oberg’s
argument that the Guidelines were flawed, the court ex-
plained that Congress “created the whole Guideline system”
and it was “their choice” to “give direction to the Sentencing
Commission.” The court addressed the § 3553(a) sentencing
factors and stated that it considered the offense to be “ex-
tremely serious” and noted that Oberg’s lack of criminal his-
tory is commonplace among child pornography offenders.
                             II. ANALYSIS
    On appeal, Oberg challenges his sentence as substantively
unreasonable. Like some of our sister circuits, he questions
the usefulness of the Guidelines in child pornography cases
because they are shaped by Congress and lack a basis in em-
pirical data. See, e.g., United States v. Dorvee, 616 F.3d 174, 184–
88 (2d Cir. 2010); United States v. Grober, 624 F.3d 592, 603–09
(3d Cir. 2010). Oberg contends that our decision in
United States v. Price, 775 F.3d 828 (7th Cir. 2014), requires sen-
tences in child pornography cases to fall below the Guide-
lines’ range in order to be reasonable. In Price, we upheld—as
a proper exercise of discretion—the district judge’s decision
to disagree with the child-pornography Guidelines and im-
pose a below-Guidelines, 18-year sentence for a defendant
who had molested his daughter, shared sexually explicit pho-
tos of her on the internet, and sexually abused his adolescent
sister. Id. at 841.
No. 17-1546                                                     5

   But while district courts may disagree with the Guidelines’
policies and impose a lower sentence, it is not true that they
must. United States v. Huffstatler, 571 F.3d 620, 623–24 (7th Cir.
2009).
    In Oberg’s case, Judge Herndon properly exercised his
discretion in imposing a within-Guidelines sentence. He con-
sidered Oberg’s policy argument but found it unpersuasive
because Congress created the Sentencing Commission and it
was “their choice” to give the commission “some direction.”
The judge also acknowledged that he was not bound by the
Guidelines but said that he believed their recommendation
was appropriate. This is “exactly what [the judge] was sup-
posed to do.” See Price, 775 F.3d at 840–41. Just as the judge in
Price permissibly exercised her discretion when she reasona-
bly deviated from the Guidelines on policy grounds, so too
did Judge Herndon when he reasonably did not. He commit-
ted no error.
    Oberg also contends—though only in general terms—that
the judge failed to adequately consider the § 3553 factors. Sec-
tion 3553(a) requires that judges, when issuing a sentence,
consider the nature and circumstances of the offense, the his-
tory and characteristics of the defendant, the seriousness of
the offense, just punishment, deterrence, the need to protect
the public, and rehabilitation. Judge Herndon did not explain
his rationale in great detail, but he did consider the nature and
circumstances of the offense (characterizing it as “extremely
serious” and noting the long-term impact of Oberg’s actions
on A.O.) and Oberg’s minimal criminal record (noting that
defendants in child pornography cases often have limited
criminal histories). As for Oberg’s contention that the court
did not consider that treatment would be available once he is
6                                                 No. 17-1546

on supervised release, the judge explained that treatment
would be available after Oberg served his term of imprison-
ment. The judge also appropriately emphasized that the term
reflected the seriousness of the offense, just punishment, and
promoting respect for the law.
                        III. CONCLUSION
   For the foregoing reasons, the district court’s sentence was
reasonable. We AFFIRM.